Certiorari dismissed, March 22, 2010



                              UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 09-6921


CHRISTOPHER A. ODOM,

                  Plaintiff - Appellant,

             v.

VERONICA SMALLS, Officer Judge; PATRICIA BALDWIN, Officer
Judge; ROGER OWEN, Officer,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Joseph R. McCrorey, Magistrate
Judge. (3:09-cv-00629-PMD)


Submitted:    October 20, 2009              Decided:   October 26, 2009


Before TRAXLER, Chief Judge,         NIEMEYER,   Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher A. Odom, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher         A.   Odom   seeks    to     appeal    the    magistrate

judge’s report and recommendation in his 42 U.S.C. § 1983 (2000)

suit. *        This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral       orders,      28    U.S.C.     § 1292    (2006);       Fed.    R.    Civ.    P.

54(b);     Cohen       v.   Beneficial       Indus.     Loan    Corp.,    337       U.S.    541

(1949).        The order Odom seeks to appeal is neither a final order

nor       an     appealable         interlocutory         or         collateral       order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                                 We

dispense        with    oral       argument     because        the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    DISMISSED




      *
       Odom’s notice of appeal could also have been construed as
objections to the magistrate judge’s report.        As we lack
jurisdiction over this appeal, we express no opinion on the
proper construction of Odom’s filing.



                                               2